                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                       Crim. Action No.: 2:19-CR-22
                                                      (Judge Kleeh)

TIMOTHY JUSTON WIMER,

                    Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 101],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On November 19, 2019, the Defendant, Timothy Juston Wimer

(“Wimer”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

One and Count Eight of the Indictment. Wimer stated that he

understood that the magistrate judge                 is not a United States

District       Judge,    and    Wimer   consented    to    pleading    before    the

magistrate judge.         This Court referred Wimer’s plea of guilty to

the   magistrate        judge    for    the   purpose     of   administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a   finding    as    to   whether   the   plea      was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

      Based upon Wimer’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual
USA v. WIMER                                               2:19-CR-22
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 101],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

basis for the plea existed, the magistrate judge found that Wimer

was competent to enter a plea, that the plea was freely and

voluntarily given, that Wimer was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.    The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 101] finding a factual basis for the

plea and recommending that this Court accept Wimer’s plea of guilty

to Count One and Count Eight of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.     He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither Wimer nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 101], provisionally ACCEPTS Wimer’s guilty plea, and

ADJUDGES him GUILTY of the crimes charged in Count One and Count

Eight of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

                                  2
USA v. WIMER                                                    2:19-CR-22
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 101],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

it has received and reviewed the presentence investigation report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Wimer, and prepare a presentence investigation

report for the Court;

     2.     The   Government   and   Wimer   shall   each   provide   their

narrative descriptions of the offense to the Probation Officer by

December 13, 2019;

     3.     The presentence investigation report shall be disclosed

to Wimer, his counsel, and the Government on or before February

11, 2020; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before February 25, 2020;

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before March

6, 2020; and




                                     3
USA v. WIMER                                                    2:19-CR-22
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 101],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     6.   Counsel may file any written sentencing memorandum or

statements     and   motions   for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

March 6, 2020.

     The magistrate judge remanded Wimer to the custody of the

United States Marshals Service.

     The Court will conduct the Sentencing Hearing for Wimer on

Thursday, April 9, 2020, at 11:30 A.M., at the Elkins, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: December 6, 2019


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       4
